Citation Nr: 0400251	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  96-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, claimed as polyarthralgia.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a lung disorder, 
claimed as bilateral pleural plaques.


REPRESENTATION

Appellant represented by:	Frederick S. "Rick" Spencer, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970 and from November 1990 to September 1992.  He also 
served in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied entitlement to 
service connection for polyarthralgia (probable gout) and 
abnormal chest X-rays.

The veteran provided oral testimony before a Hearing Officer 
at the North Little Rock, Arkansas, RO, in August 1996, a 
transcript of which has been associated with the claims file.

In September 1997, the Board, in pertinent part, remanded the 
issues of service connection for polyarthralgia (probable 
gout) and a pulmonary disorder for further development and 
adjudicative action.

In June 2002, the Board denied service connection for 
multiple joint pain, claimed as polyarthralgia or 
fibromyalgia; gout; and a lung condition, claimed as 
bilateral pleural plaques.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  

On March 14, 2003, a Joint Motion For Remand was submitted to 
the CAVC with respect to the Board's June 2002 denial in 
light of the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  On March 20, 2003, the CAVC 
issued an Order granting this motion and vacating the June 
2002 decision.  The case was returned to the Board for 
further action consistent with the CAVC's March 2003 Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.
 

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the veteran with a development letter 
consistent with the notice requirements of the VCAA on the 
issues on appeal, as clarified by Quartuccio, supra.  

At the August 1996 hearing, the veteran reported that his 
symptoms included headaches and sleep disturbance.  
Therefore, the issues of service connection for disorders 
manifested by headaches and sleep disturbance have been 
reasonably raised.  Norris v. West, 12 Vet. App. 413, 420 
(1999); Perry v. West, 12 Vet. App. 365, 368 (1999).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the 
issues of service connection for disorders manifested by 
headaches and sleep disturbance are inextricably intertwined 
with the issue of service connection for fibromyalgia because 
fibromyalgia can be associated with headaches and sleep 
disturbance.  38 C.F.R. §§ 3.317, 4.71a, Diagnostic Code 5025 
(2003); Harris, supra.

Inasmuch as the case must be remanded to the VBA AMC for the 
above-mentioned reasons, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

4.  The VBA AMC should ask the veteran's 
representative to identify all sources of 
treatment or evaluation, VA and non-VA, 
for the veteran for joint pain, joint 
swelling, headaches, sleep disturbance, 
fibromyalgia, polyarthralgia, and gout, 
for the period from October 1992 to the 
present, and for pulmonary symptomatology 
for the period prior to November 1990 and 
the period from October 1992 to the 
present.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the representative's 
response, the RO should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all records from the VA medical center in 
Little Rock, Arkansas, of the periods 
from October 1992 to August 1994 and from 
December 1994 to the present.  Also, the 
VBA AMC should obtain all records from 
the VA community-based outpatient clinic 
in Mountain House, Arkansas, for the 
period from October 1992 to the present.  
Additionally, the VBA AMC should obtain 
all records from Dr. Lane from October 
1992 to the present.

5.  The VBA AMC should contact the 
veteran's representative and ask whether 
the veteran is still in the Army National 
Guard and if so, to identify his unit.  

Thereafter, the VBA AMC should contact 
the veteran's Army National Guard unit in 
Arkansas, presumably still the 224th 
Maintenance Company, to verify all 
periods of active duty for training with 
the Army National Guard, and all periods 
of inactive duty training with the Army 
National Guard, and to provide any 
additional service medical records from 
his service with the Army National Guard 
and with the U.S. Army during the period 
from November 1990 to September 1992.  

If applicable, the VBA AMC should also 
contact the Adjutant General of the State 
of Arkansas to verify all periods of 
active duty for training with the Army 
National Guard, and all periods of 
inactive duty training with the Army 
National Guard, and to provide any 
additional service medical records from 
his service with the Army National Guard 
and with the U.S. Army during the period 
from November 1990 to September 1992. 

If the veteran has retired from the Army 
National Guard, the VBA AMC should also 
contact the National Personnel Records 
Center to verify all periods of active 
duty for training with the Army National 
Guard, and all periods of inactive duty 
training with the Army National Guard, 
and to provide any additional service 
medical records from his service with the 
Army National Guard and with the U.S. 
Army during the period from November 1990 
to September 1992.

6.  Following the above, the RO should 
arrange for a VA rheumatology examination 
of the veteran by a rheumatologist or 
other appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
natures, extents of severity, and 
etiologies of fibromyalgia and gout, and 
the interrelationships, if any, between 
such disorders and active service; and 
the nature and etiology of the complaints 
of joint pains, joint swelling, headaches 
and sleep disturbance. 

The claims file, including the service 
medical records, a copy of the criteria 
under 38 C.F.R. § 3.317 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file, including 
the service medical records, was in fact 
made available for review in conjunction 
with the examination.

The first purpose of this examination is 
to determine the natures, extents of 
severity, and etiologies of fibromyalgia 
and gout.

The second purpose of this examination is 
to determine whether the veteran has 
chronic disabilities manifested by joint 
pain, joint swelling, headaches and sleep 
disturbance, and if so, whether they are 
due to undiagnosed illness(es) or a known 
diagnosis(es).  

The third purpose of this examination is 
to determine whether joint pain, joint 
swelling, headaches, and sleep 
disturbance, if attributed to a clinical 
diagnosis(es), were incurred during the 
veteran's military service in general.  

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(a) Thoroughly review the claims file, 
including the service medical records;

(b)  The examiner should determine 
whether the veteran's current complaints 
of headaches and sleep disturbance, if 
any, are associated with the 
fibromyalgia;

(c)  The examiner should report the 
nature, frequency and severity of the 
fibromyalgia, and indicate whether 
continuous medication is required for 
control;

(d) The examiner should indicate - and 
explain - if there is affirmative 
evidence that the fibromyalgia was not 
incurred during active military, naval or 
air service in the Southwest theater of 
operations during the Persian Gulf War; 
or if there is affirmative evidence that 
the fibromyalgia was caused by a 
supervening condition or event that 
occurred between the veteran's more 
recent departure from active duty in the 
Southwest theater of operations during 
the Persian Gulf War and the onset of the 
illness; or if there is affirmative 
evidence that the fibromyalgia is the 
result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs;

(e) The examiner should determine whether 
it is as likely as not that fibromyalgia 
(1) was incurred during a period of 
active duty, such as the complaints of a 
sore left elbow noted during active duty 
from November 1990 to September 1992; (2) 
was incurred in a period of active duty 
for training; (3) was related to an 
injury during a period of inactive duty 
training; (4) if preexisting a period of 
active duty or active duty for training, 
was aggravated thereby; and (5) if 
preexisting a period of inactive duty 
training, was aggravated by an injury 
during a period of inactive duty 
training;

(f) The examiner should determine whether 
it is as likely as not that gout (1) was 
incurred during a period of active duty, 
such as the complaints of a sore left 
elbow noted during active duty from 
November 1990 to September 1992; (2) was 
incurred in a period of active duty for 
training; (3) was related to an injury 
during a period of inactive duty 
training; (4) if preexisting a period of 
active duty or active duty for training, 
was aggravated thereby; and 

(5) if preexisting a period of inactive 
duty training, was aggravated by an 
injury during a period of inactive duty 
training;

(g) Determine whether there are, if fact, 
clinical, objective indicators (e.g., 
abnormal physical finding and/or abnormal 
laboratory tests) of the veteran's 
complaints of joint pain, joint swelling, 
headaches, and  sleep disturbance;

(h) The examiner should then determine 
whether the veteran's complaints of joint 
pain, joint swelling, headaches, and 
sleep disturbance are attributable to 
"known clinical diagnosis or 
diagnoses," and if so, identify such 
diagnosis(es);

(i) If any complaints of joint pain, 
joint swelling, headaches, and/or sleep 
disturbance is/are attributed to a known 
clinical diagnosis, the examiner should 
determine whether it is as likely as not 
that the disability(ies) (1) was/were 
incurred during a period of active duty, 
such as the complaints of a sore left 
elbow noted during active duty from 
November 1990 to September 1992; (2) 
was/were incurred in a period of active 
duty for training; (3) was/were related 
to an injury during a period of inactive 
duty training; (4) if preexisting a 
period of active duty or active duty for 
training, was/were aggravated thereby; 
and (5) if preexisting a period of 
inactive duty training, was/were 
aggravated by an injury during a period 
of inactive duty training; 

(j) If it is determined that any joint 
pain, joint swelling, headaches, and/or 
sleep disturbance cannot be attributed to 
any known clinical diagnosis, the 
examiner should determine whether the 
findings concerning such joint pain, 
joint swelling, headache, and/or sleep 
disturbance otherwise reflect all 
objective indications of chronic 
disability, as defined in 38 C.F.R. 
§ 3.317(a)(2) (2003) (stating that 
objective indications of chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other non-medical indicators that are 
capable of independent verification);

(k) If it is determined that any joint 
pain, joint swelling, headaches, and/or 
sleep disturbance cannot be attributed to 
any known clinical diagnosis, the 
examiner should express an opinion as to 
whether such joint pain, joint swelling, 
headache, and/or sleep disturbance is 
"chronic," as defined in 38 C.F.R. 
§ 3.317(a)(3) (2003) (stating that 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic);

(l) If it is determined that any joint 
pain, joint swelling, headaches, and/or 
sleep disturbance cannot be attributed to 
any known clinical diagnosis, the 
examiner should indicate - and explain - 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active military, naval or air 
service in the Southwest theater of 
operations during the Persian Gulf War; 
or if there is affirmative evidence that 
the illness was caused by a supervening 
condition or event that occurred between 
the veteran's more recent departure from 
active duty in the Southwest theater of 
operations during the Persian Gulf War 
and the onset of the illness; or if there 
is affirmative evidence that the illness 
is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.

The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

7.  Following the above, the VBA AMC 
should arrange for a VA examination of 
the veteran by a specialist in pulmonary 
diseases or other appropriate available 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any pulmonary 
disorder that may be present, and the 
interrelationships, if any, between such 
disorder(s) and active service; and the 
nature and etiology of any respiratory 
signs and/or symptoms.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of pulmonary symptomatology from 
the veteran.  

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(a) Thoroughly review the claims file, 
including the service medical records;

(b) Determine whether there are, if fact, 
clinical, objective indicators (e.g., 
abnormal physical finding and/or abnormal 
laboratory tests) of any current 
respiratory signs and/or symptoms;

(c) The examiner should then determine 
whether any current respiratory signs 
and/or symptoms are attributable to 
"known clinical diagnosis or 
diagnoses," and identify all current 
pulmonary diagnosis(es);

(d) For all current pulmonary disorders, 
the examiner should determine whether it 
is as likely as not that the disorder(s) 
(1) was/were incurred during a period of 
active duty, such as the finding on the 
March 19, 1991, chest X-rays taken during 
active duty from November 1990 to 
September 1992; (2) was/were incurred in 
a period of active duty for training; (3) 
was/were related to an injury during a 
period of inactive duty training; (4) if 
preexisting a period of active duty or 
active duty for training, was/were 
aggravated thereby; and (5) if 
preexisting a period of inactive duty 
training, was/were aggravated by an 
injury during a period of inactive duty 
training;

(e) If it is determined that any 
respiratory signs and/or symptoms cannot 
be attributed to any known clinical 
diagnosis, the examiner should determine 
whether the findings concerning 
complaints otherwise reflect all 
objective indications of chronic 
disability, as defined in 38 C.F.R. 
§ 3.317(a)(2) (2003) (stating that 
objective indications of chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other non-medical indicators that are 
capable of independent verification);

(f) If it is determined that any 
respiratory signs and/or symptoms cannot 
be attributed to any known clinical 
diagnosis, the examiner should express an 
opinion as to whether such signs and/or 
symptoms are "chronic," as defined in 
38 C.F.R. § 3.317(a)(3) (2003) (stating 
that disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic);

(g) If it is determined that any 
respiratory signs and/or symptoms cannot 
be attributed to any known clinical 
diagnosis, the examiner should indicate - 
and explain - if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active military, 
naval or air service in the Southwest 
theater of operations during the Persian 
Gulf War; or if there is affirmative 
evidence that the illness was caused by a 
supervening condition or event that 
occurred between the veteran's more 
recent departure from active duty in the 
Southwest theater of operations during 
the Persian Gulf War and the onset of the 
illness; or if there is affirmative 
evidence that the illness is the result 
of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  
The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC must review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

9.  The VBA AMC should adjudicate the 
issues of service connection for 
disorders manifested by headaches and 
sleep disturbance, with consideration of 
38 C.F.R. §§ 3.1, 3.6, 3.317 and 4.71a, 
Diagnostic Code 5025 (2003), as 
applicable.

10.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal - 
service connection for multiple joint 
pain, claimed as polyarthralgia; gout; 
polyarthralgia; and a lung disorder, 
claimed as bilateral pleural plaques  - 
under a broad interpretation of the 
applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2003), to include 
consideration of 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.317 and 4.71a, Diagnostic Code 
5025 (2003), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


